Exhibit 10.17

EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT (the “Employment Agreement”) is entered, effective
November 10, 2011 (the “Effective Date”) by and between Catalyst Health
Solutions, Inc. (the “Company”) and David T. Blair (the “Executive”).

1. Employment Term; Position; Duties.

(a) Employment Term. Executive shall be employed by the Company under the terms
of this Employment Agreement for a period commencing on November 10, 2011 and
ending on February 28, 2015 (the “Employment Term”). Notwithstanding the
foregoing, Executive’s employment with the Company may be terminated pursuant to
Section 4, on the terms and subject to the conditions set forth in this
Employment Agreement. On the date Executive’s employment with the Company ends,
Executive shall cease to hold any position (whether as an officer, manager,
employee, trustee, fiduciary, member of any board or otherwise) with the Company
or any of its subsidiaries or affiliates, unless Executive and the Company shall
specifically agree otherwise in writing.

(b) Position; Duties. During the Employment Term, Executive shall serve as the
Chairman of the Board of Directors of the Company (the “Board”), effective
January 1, 2012, and as the Company’s Chief Executive Officer. Executive shall
principally perform his duties to the Company and its’ affiliates from the
Company’s offices in Rockville, Maryland, subject to normal and customary travel
requirements in the conduct of the Company’s business. Executive shall report to
the Board and shall have such duties which shall be those normally performed by
a Chairman and Chief Executive Officer. During the Employment Term, Executive
will devote Executive’s full business time and best efforts to the performance
of Executive’s duties hereunder and will not engage in any other business,
profession, or occupation for compensation or otherwise which would conflict
with the rendition of such services either directly or indirectly, without the
prior written consent of the Board; provided, that, Executive shall be permitted
to serve on the board of directors of one other public company so long as such
service does not materially interfere with Executive’s duties hereunder or
violate any covenant contained in the Confidentiality Addendum (as defined
below).

2. Compensation.

(a) Base Salary. During the Employment Term, Executive’s annual base salary will
be $795,000 (the “Base Salary”), which shall be paid in accordance with the
Company’s usual payment practices. Base Salary shall be reviewed annually and
any changes to Base Salary during the term of this Employment Agreement shall be
as authorized by the Compensation Committee of the Board (the “Compensation
Committee”).

(b) Incentive Bonus. During the Employment Term, Executive shall be eligible to
participate in an annual bonus program adopted by the Compensation Committee,
which will provide Executive with the opportunity to earn a cash bonus based on
performance (the “Incentive Bonus”). The opportunity range for the Incentive
Bonus will be 0% to 200% of Base Salary.

 

1



--------------------------------------------------------------------------------

(c) Equity Compensation. During the Employment Term, Executive shall be eligible
to participate in a Long-Term Incentive Program that will be adopted by the
Company (the “LTIP”). The LTIP will consist of an annual equity award that may
include time-based restricted Common Stock (“Restricted Stock”),
performance-based Restricted Stock, stock options or other equity awards. The
amount of equity awards granted to Executive in any one year shall be determined
by the Compensation Committee and shall be subject to such other terms and
conditions as may be determined by the Compensation Committee.

(d) Target Compensation. Executive’s total annual compensation (the sum of Base
Salary, Incentive Bonus and equity compensation) is initially targeted to range
between the 25th and 50th percentile of the Company’s peer group, as determined
annually by the Compensation Committee.

(e) Employee Benefits. During the Employment Term, Executive shall be entitled
to participate in the employee benefit plans of the Company maintained generally
for employees (including, e.g., without limitation, standard medical and dental
benefits, and savings plan), as well as those maintained for other senior
executives of the Company, except for equity compensation and severance which
are covered in this Employment Agreement. In addition, during the Employment
Term Executive shall be eligible for (i) three weeks of paid vacation per year;
and (ii) term life insurance as currently in effect and to be maintained in an
amount equal to at least three times Executive’s Base Salary.

(f) Business Expenses. During the Employment Term, reasonable business expenses
incurred by Executive in the performance of Executive’s duties hereunder shall
be reimbursed by the Company in accordance with Company policies.

3. Special Equity Award. See description on Appendix C.

4. Termination.

(a) General. The Employment Term and Executive’s employment hereunder may be
terminated by either party at any time and for any reason in accordance with the
provisions of this Section 4. Notwithstanding any other provision of this
Employment Agreement, the provisions of this Section 4 shall exclusively govern
Executive’s rights upon termination of employment with the Company and its
affiliates. Any purported termination of employment by the Company or by
Executive (other than due to Executive’s death) shall be communicated by written
Notice of Termination to the other party hereto in accordance with Section 6(j)
hereof. For purposes of this Employment Agreement, a “Notice of Termination”
shall mean a notice which shall indicate the specific termination provision in
this Employment Agreement relied upon and shall set forth in reasonable detail
the facts and circumstances claimed to provide a basis for termination of
employment under the provision so indicated.

(b) By the Company for Cause, by Executive without Good Reason, or Due to Death
or Permanent Disability. The Employment Term and Executive’s employment
hereunder (i) may be terminated immediately by the Company for Cause (as defined
below) at any time, (ii) may be terminated by Executive without Good Reason upon
not less than 90 days advance written notice to the Company, (iii) will
terminate upon Executive’s death, and (iv) may be terminated by the Company due

 

2



--------------------------------------------------------------------------------

to Executive’s Permanent Disability. If Executive’s employment is terminated
pursuant to this Section 4(b), then Executive (or Executive’s estate in the
event of death) shall only be entitled to receive the Accrued Obligations;
provided, that, in the event Executive’s employment is terminated pursuant
Section 4(b)(iii) or (iv), then Executive (or Executive’s estate in the event of
death) shall also be entitled to the benefits set forth in Sections 4(c)(ii)
through 4(c)(v), subject to Executive’s compliance with the last paragraph of
Section 4(c) in the event Executive’s termination is due to Executive’s
Permanent Disability. If Executive provides a Notice of Termination without Good
Reason, then the Company may accelerate the date of termination and such
termination shall still be considered a termination by Executive without Good
Reason.

(c) By the Company Without Cause or by Executive with Good Reason. The
Employment Term and Executive’s employment hereunder (i) may be terminated by
the Company at any time without Cause, and (ii) may be terminated by Executive
for Good Reason. If Executive’s employment is terminated pursuant to this
Section 4(c), then Executive shall be entitled to receive:

(i) Two times the sum of (A) Executive’s Base Salary, and (B) the average of
Executive’s cash Incentive Bonus paid (or payable) to Executive for the three
completed calendar years immediately preceding the calendar year in which the
termination date occurs, which amount shall be paid in the form of salary
continuation over the twenty four (24) month period following the termination
date in accordance with the Company’s normal payroll practices as in effect on
the date of termination of Executive’s employment, except that any payments that
would otherwise have been made before the first normal payroll payment date
falling on or after the sixtieth (60th) day after the date of termination of
Executive’s employment (the “First Payment Date”) shall be made on the First
Payment Date;

(ii) Continuation of healthcare benefits for Executive and his eligible
dependents at the Company’s expense for the premium payments for a period of
twenty four (24) months following the termination date;

(iii) All equity awards (including portions thereof) held by Executive that
primarily vest based on the passage of time and do not vest based on the
achievement of performance goals, that would have vested in the twelve
(12) month period following Executive’s date of termination had Executive
remained employed by the Company during such twelve (12) month period shall be
immediately vested on the date the Release becomes effective and shall be
forfeited if the Release does not become effective within the time period set
forth below;

(iv) All unvested equity awards (including portions thereof) held by Executive
that vest based on the achievement of performance goals shall be forfeited by
Executive; provided, that the Compensation Committee may, in its discretion,
accelerate the vesting of all or a portion of unvested performance based equity
awards if it determines that the performance goals related to the applicable
award have been or would be achieved;

 

3



--------------------------------------------------------------------------------

(v) Any Incentive Bonus earned for a performance period that has ended prior to
the date of termination that remains unpaid as of the date of termination; and

(vi) Any Accrued Obligations.

Notwithstanding any provision to the contrary in this Employment Agreement,
Executive shall not be eligible to receive the payments and benefits set forth
in this Section 4(c) or set forth in Section 4(d) unless Executive continues to
comply with his obligations under the Confidentiality Addendum and (x) on or
prior to the 50th day following the date of his termination, Executive executes
and delivers to the Company a waiver and release of claims agreement, in the
form attached hereto as Appendix B (the “Release”), which Release may be amended
by the Company to reflect changes in applicable laws and regulations, and
(y) such Release shall not have been revoked by Executive on or prior to the
60th day following the date of his termination. The payments under Sections 4(c)
and 4(d) are intended to constitute separate payments for purposes of
Section 1.409A-2(b)(2) of the Treasury Regulations.

(d) Termination Within 12 Months After Change in Control. Subject to the last
paragraph of Section 4(c), in the event that Executive’s employment is
terminated within twelve months after a Change in Control (to the extent the
Change in Control constitutes a “change in control event” under Section 409A) by
the Company without Cause or by Executive for Good Reason, Executive shall be
entitled to (i) the same rights, payments and benefits as provided in
Section 4(c), except the amount provided in Section 4(c)(i) shall be paid in a
lump sum on the First Payment Date (but in no event later than March 15th of the
calendar year following the calendar year in which the termination occurs); and
(ii) full vesting of time-based restricted stock and full vesting at target
level of any then outstanding equity award that prior to the date of the Change
in Control primarily vested based on the achievement of performance goals, which
vesting shall occur on the date the Release becomes effective.

(e) Disputes. If any contest or dispute shall arise under this Employment
Agreement involving termination of Executive’s employment with the Company
within twelve (12) months after a Change in Control, the Company shall reimburse
Executive for all reasonable legal fees and related expenses, if any, incurred
by Executive in connection with such contest or dispute if a court of competent
jurisdiction or an arbitration panel substantially upholds Executive’s position,
provided, that the Company shall make any such reimbursement to Executive as
soon as practicable after such reimbursement becomes due, but in no event later
than December 31st of the year following the year in which the applicable fees
and related expenses were incurred. The amount of expenses reimbursed in one
year shall not affect the amount eligible for reimbursement in any subsequent
year.

(f) Section 409A. Notwithstanding anything to the contrary in this Section 4,
Executive shall not be entitled to any severance payments or benefits pursuant
to this Section 4 that provide for deferral of compensation covered by
Section 409A of the Internal Revenue Code of 1986, as amended (“Section 409A”)
unless Executive’s termination of employment constitutes a “separation from
service” within the meaning of Treasury Regulation Section 1.409A-1(h). If, at
the time Executive experiences a “separation from service,” the Company
determines that Executive is a “specified employee,” as defined in Section 409A
(and the regulations promulgated thereunder), then notwithstanding anything to
the contrary in this Employment Agreement, any and all amounts payable under
this Section 4 that would constitute deferred compensation subject to
Section 409A, as determined by the Company in its sole discretion, and that
would (but for this sentence) be payable

 

4



--------------------------------------------------------------------------------

within the six (6) month period following such separation from service, shall
instead be paid on the thirtieth day following the expiration of the six
(6) month period following the separation from service, in the form of a lump
sum. Each payment under this Employment Agreement shall be considered a separate
and distinct payment for purposes of Section 409A. Notwithstanding the prior
sentence or anything to the contrary in this Employment Agreement, the Company
may accelerate the timing of any payment or benefit payable to Executive under
this Employment Agreement without Executive’s consent to the extent such
acceleration does not cause adverse tax consequences to Executive under
Section 409A.

5. Confidentiality. Executive acknowledges and agrees that the provisions of the
Confidentiality and Non-Competition Addendum previously executed by Executive
(the “Confidentiality Addendum”) is made a part hereof and will continue to
apply during the Employment Term and thereafter in accordance with its terms.
Executive agrees that in consideration for the additional benefits under this
Agreement and to further protect the Company’s confidential information and
intellectual property, the restrictions set forth in Section IV of the
Confidentiality Addendum shall be extended and shall remain in effect for
twenty-four (24) months following Executive’s termination of employment.

6. Miscellaneous.

(a) Governing Law. This Employment Agreement shall be governed by and construed
in accordance with the laws of the State of Maryland, without regard to
conflicts of laws principles thereof.

(b) Definitions. Capitalized terms not defined herein shall have the meaning set
forth in Appendix A.

(c) Claw-Back. All compensation received by Executive shall be subject to the
provisions of any claw-back policy implemented by the Company to comply with
applicable law, regulation or stock exchange rule, including, without
limitation, any claw-back policy adopted to comply with the requirements of the
Dodd-Frank Wall Street Reform and Consumer Protection Act and any rules or
regulations promulgated thereunder.

(d) 280G. Notwithstanding anything contained in this Employment Agreement to the
contrary, any payment or benefit received or to be received by Executive in
connection with a “change in control event” that would constitute a “parachute
payment” (each within the meaning of Section 280G of the Internal Revenue Code
of 1986, as amended (the “Code”)), whether payable pursuant to the terms of this
Employment Agreement or any other plan, arrangement or agreement with the
Company or any affiliate (collectively, the “Total Payments”), shall be reduced
to the least extent necessary so that no portion of the Total Payments shall be
subject to the excise tax imposed by Section 4999 of the Code, but only if, by
reason of such reduction, the Net After-Tax Benefit received by Executive as a
result of such reduction will exceed the Net After-Tax Benefit that would have
been received by Executive if no such reduction was made. If excise taxes may
apply to the Total Payments, the foregoing determination will be made by a
nationally recognized accounting firm (the “Accounting Firm”) selected by the
Company and reasonably acceptable to Executive. If the Accounting Firm
determines that a reduction in payments is required by this Section, cash
benefits, including the severance provided in Section 4, shall first be reduced,
followed by a reduction of non-

 

5



--------------------------------------------------------------------------------

cash benefits, including option vesting acceleration, in each case, (i) only to
the least extent necessary so that no portion thereof shall be subject to the
excise tax imposed by Section 4999 of the Code, and (ii) in a manner that
results in the best economic benefit to Executive, and the Company shall pay or
provide such reduced amounts to Executive in accordance with the provisions
above. If applicable, Executive and the Company will each provide the Accounting
Firm access to and copies of any books, records and documents in their
respective possession, reasonably requested by the Accounting Firm, and
otherwise cooperate with the Accounting Firm in connection with the preparation
and issuance of the determinations and calculations contemplated by this
Section. The fees and expenses of the Accounting Firm for its services in
connection with the determinations and calculations contemplated by this Section
will be borne by the Company.

(e) Entire Agreement/Amendments. This Employment Agreement (together with its
appendices and the Confidentiality Addendum) contains the entire understanding
of the parties with respect to the employment of Executive by the Company and
supersedes in its entirety the employment agreements between the Company and
Executive originally effective January 1, 2000, July 1, 2005 and February 28,
2008. There are no restrictions, agreements, promises, warranties, covenants, or
undertakings between the parties with respect to the subject matter herein other
than those expressly set forth herein. This Employment Agreement may not be
altered, modified, or amended except by written instrument signed by the parties
hereto.

(f) No Waiver. The failure of a party to insist upon strict adherence to any
term of this Employment Agreement on any occasion shall not be considered a
waiver of such party’s rights or deprive such party of the right thereafter to
insist upon strict adherence to that term or any other term of this Employment
Agreement.

(g) Severability. In the event that any one or more of the provisions of this
Employment Agreement shall be or become invalid, illegal, or unenforceable in
any respect, the validity, legality, and enforceability of the remaining
provisions of this Employment Agreement shall not be affected thereby.

(h) Assignment. This Employment Agreement shall not be assignable by Executive.
This Employment Agreement may be assigned by the Company to a company which is a
successor in interest to substantially all of the business operations of the
Company. Such assignment shall become effective when the Company notifies
Executive of such assignment or at such later date as may be specified in such
notice. Upon such assignment, the rights and obligations of the Company
hereunder shall become the rights and obligations of such successor company,
provided that any assignee expressly assumes the obligations, rights, and
privileges of this Employment Agreement.

(i) Successors; Binding Agreement. This Employment Agreement shall inure to the
benefit of and be binding upon the personal or legal representatives, executors,
administrators, successors, heirs, distributees, devises, and legatees of the
respective parties to this Employment Agreement.

(j) Notice. For the purposes of this Employment Agreement, notices and all other
communications provided for in the Employment Agreement shall be in writing and
shall be deemed to have been duly given when delivered or mailed by United
States registered mail, return receipt

 

6



--------------------------------------------------------------------------------

requested, postage prepaid, and addressed to the respective addresses set forth
below or to such other address as either party may have furnished to the other
in writing in accordance herewith. Notice of change of address shall be
effective only upon receipt.

 

If to the Company:

   Catalyst Health Solutions, Inc.    800 King Farm Boulevard    Rockville, MD
20850    Attn: General Counsel

If to Executive:

   To the most recent address of Executive set forth in the personnel records of
the Company.

(i) Withholding Taxes. The Company may withhold from any amounts payable under
this Employment Agreement such federal, state, and local taxes as may be
required to be withheld pursuant to any applicable law or regulation.

(j) Counterparts. This Employment Agreement may be signed in counterparts, each
of which shall be an original, with the same effect as if the signatures thereto
and hereto were upon the same instrument.

[The remainder of this page intentionally left blank. Signature page follows.]

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Employment
Agreement as of the day and year first above written.

 

Catalyst Health Solutions, Inc.     Executive BY:  

/s/ Dale B. Wolf

   

/s/ David T. Blair

TITLE:   Compensation Committee Chairman    

 

8



--------------------------------------------------------------------------------

APPENDIX A

TO THE EMPLOYMENT AGREEMENT DATED NOVEMBER 10, 2011

BETWEEN CATALYST HEALTH SOLUTIONS, INC. AND DAVID T. BLAIR

Definitions

Accrued Obligations. For purposes of this Employment Agreement, “Accrued
Obligations” shall mean (i) Base Salary earned through Executive’s date of
termination but not paid to Executive; (ii) reimbursement for any unreimbursed
business expenses properly incurred by Executive in accordance with Company
policy prior to the date of Executive’s termination; and (iii) such employee
benefits, if any, as to which Executive may be entitled under the terms of the
employee benefit plans of the Company.

Cause. For purposes of this Employment Agreement, “Cause” shall mean
Executive’s: (i) failure to comply with any law or regulation arising from
conduct not undertaken in good faith; (ii) commission of an act of fraud upon,
or act evidencing dishonesty to, the Company or any of its affiliates;
(iii) misappropriation of any funds, property, or rights of the Company or any
of its affiliates; (iv) willful breach or habitual neglect of Executive’s job
duties or Executive’s failure or refusal to comply with explicit directives of
the Board; (v) conviction of a felony; (vi) use or possession of illegal drugs
at work or Executive’s working under the influence of drugs at work; or
(vii) Executive’s breach of the provisions of any non-competition or
confidentiality agreements with, or written policies of, the Company or its
affiliates to which Executive is bound or subject.

Change in Control. For purposes of this Employment Agreement, “Change in
Control” means the occurrence of any one of the following events:

(i) individuals who, on November 10, 2011 constitute the Board (the “Incumbent
Directors”) cease for any reason within any twenty-four (24) month period to
constitute at least a majority of the Board (or the board of directors of any
successor to the Company), provided that any person becoming a director
subsequent to such date whose election or nomination for election was approved
by a vote of at least two-thirds of the Incumbent Directors then on the Board
(either by a specific vote or by approval of the proxy statement of the Company
in which such person is named as a nominee for director, without written
objection to such nomination) shall be an Incumbent Director; provided, however,
that no individual initially elected or nominated as a director of the Company
as a result of an actual or threatened election contest with respect to
directors or as a result of any other actual or threatened solicitation of
proxies by or on behalf of any person other than the Board (including by reason
of any agreement intended to avoid or settle such election contest or
solicitation of proxies) shall be deemed to be an Incumbent Director until
twenty-four (24) months after such election;

(ii) any “person” (as such term is defined in Section 3(a)(9) of the Securities
Exchange Act of 1934, as amended (the “Exchange Act”) and as used in
Sections 13(d)(3) and 14(d)(2) of the Exchange Act) is or becomes a “beneficial
owner” (as defined in Rule 13d-3 under the Exchange Act), directly or
indirectly, of securities of the Company representing 35% or more of the
combined voting power of the Company’s then outstanding securities eligible to
vote for the election of the Board (the “Company Voting Securities”); provided,
however, that the event described in this paragraph (ii) shall not be deemed to
be a Change in Control by virtue of any of the following acquisitions: (A) by
the Company or any Subsidiary, (B) by any employee benefit plan (or related
trust) sponsored or maintained by the Company or any Subsidiary, (C) by

 

9



--------------------------------------------------------------------------------

any underwriter temporarily holding securities pursuant to an offering of such
securities, (D) pursuant to a Non-Qualifying Transaction, as defined in
paragraph (iii), or (E) by any person of Company Voting Securities from the
Company, if a majority of the Incumbent Board approves in advance the
acquisition of beneficial ownership of 35% or more of Company Voting Securities
by such person;

(iii) the consummation of a merger, consolidation, statutory share exchange or
similar form of corporate transaction involving the Company or any of its
Subsidiaries that requires the approval of the Company’s stockholders, whether
for such transaction or the issuance of securities in the transaction (a
“Business Combination”), unless immediately following such Business Combination:
(A) more than 50% of the total voting power of (x) the corporation resulting
from such Business Combination (the “Surviving Corporation”), or (y) if
applicable, the ultimate parent corporation that directly or indirectly has
beneficial ownership of at least 90% of the voting securities eligible to elect
directors of the Surviving Corporation (the “Parent Corporation”), is
represented by Company Voting Securities that were outstanding immediately prior
to such Business Combination (or, if applicable, is represented by shares into
which such Company Voting Securities were converted pursuant to such Business
Combination), and such voting power among the holders thereof is in
substantially the same proportion as the voting power of such Company Voting
Securities among the holders thereof immediately prior to the Business
Combination, (B) no person (other than any employee benefit plan (or related
trust) sponsored or maintained by the Surviving Corporation or the Parent
Corporation), is or becomes the beneficial owner, directly or indirectly, of 35%
or more of the total voting power of the outstanding voting securities eligible
to elect directors of the Parent Corporation (or, if there is no Parent
Corporation, the Surviving Corporation) and (C) at least a majority of the
members of the board of directors of the Parent Corporation (or, if there is no
Parent Corporation, the Surviving Corporation) following the consummation of the
Business Combination were Incumbent Directors at the time of the Board’s
approval of the execution of the initial agreement providing for such Business
Combination (any Business Combination which satisfies all of the criteria
specified in (A), (B) and (C) above shall be deemed to be a “Non-Qualifying
Transaction”); or

(iv) the consummation of a sale of all or substantially all of the Company’s
assets.

Notwithstanding the foregoing, a Change in Control of the Company shall not be
deemed to occur solely because any person acquires beneficial ownership of more
than 35% of the Company Voting Securities as a result of the acquisition of
Company Voting Securities by the Company which reduces the number of Company
Voting Securities outstanding; provided, that if after such acquisition by the
Company such person becomes the beneficial owner of additional Company Voting
Securities that increases the percentage of outstanding Company Voting
Securities beneficially owned by such person to more than 50% of the Company
Voting Securities, a Change in Control of the Company shall then occur.

 

10



--------------------------------------------------------------------------------

Good Reason. “Good Reason” means (i) the assignment to Executive of any duties
inconsistent in any material respect with Executive’s position (including
status, offices, titles, and reporting relationships), authority, duties, or
responsibilities as of the Effective Date; and (ii) the Company’s failure to
honor all of the terms of this Employment Agreement, excluding for such purpose
any isolated, insubstantial, and inadvertent action not taken in bad-faith and
which is remedied by the Company promptly after receipt of written notice
thereof from Executive. In order for a termination of employment by Executive to
be considered to have been made for Good Reason, Executive must provide Notice
of Termination in writing to the Board within four calendar months after the
occurrence of the event constituting Good Reason and Good Reason shall in no
event exist if the Company substantially cures the action set forth as grounds
for Good Reason within thirty (30) days following the date of such notice.
During the twelve month period following a Change in Control, “Good Reason”
shall also include (i) any requirement of the Company that Executive (a) be
based anywhere more than fifty (50) miles from Executive’s primary office
location and more than fifty (50) miles from Executive’s principal residence at
the time of the Change in Control or (b) travel on Company business to an extent
substantially greater than the travel obligations of Executive immediately prior
to such Change in Control; and (ii) the Company’s failure to continue to provide
Executive with benefits in the aggregate substantially equivalent to the
benefits Executive was entitled to under the employee benefit plans of the
Company in which Executive was participating immediately prior to such Change in
Control, at a substantially equivalent cost.

Net After-Tax Benefit. “Net After-Tax Benefit” means (i) the Total Payments that
Executive becomes entitled to receive from the Company or its affiliates which
would constitute “parachute payments” within the meaning of Code Section 280G,
less (ii) the amount of all federal, state and local income and employment taxes
payable with respect to the Total Payments, calculated at the maximum applicable
marginal income tax rate, less (iii) the amount of excise taxes imposed with
respect to the Total Payments under Section 4999 of the Code.

Permanent Disability. Whether a “Permanent Disability” exists shall be
determined based upon the ability of Executive to perform the functions of Chief
Executive Officer. The determination that Executive is permanently disabled for
purposes of any Company paid disability policy with respect to Executive shall
be proof that Executive is permanently disabled.

 

11



--------------------------------------------------------------------------------

APPENDIX B

TO THE EMPLOYMENT AGREEMENT DATED NOVEMBER 10, 2011

BETWEEN CATALYST HEALTH SOLUTIONS, INC. AND DAVID T. BLAIR

Release of Claims

FOR AND IN CONSIDERATION OF the benefits to be provided me in connection with my
termination from employment with the Company, as such benefits are set forth in
the Employment Agreement between me and Catalyst Health Solutions, Inc. (the
“Company”), dated as of November 10, 2011 (the “Employment Agreement”), my
receipt of which is conditioned on my signing this Release of Claims and to
which I am not otherwise entitled, and for other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, I,
on my own behalf and on behalf of my spouse, child or children, heirs,
executors, administrators, beneficiaries, devisees, representatives, attorneys,
successors, and assigns, and all others claiming through me, hereby release,
forever discharge, and covenant not to sue the Company, its subsidiaries, its
other affiliates, and all of their respective past, present and future officers,
directors, trustees, fiduciaries, shareholders, employees, agents,
administrators, general and limited partners, members, managers, joint
venturers, representatives, successors and assigns, and all others connected
with any of them (all of the foregoing, the “Released”), both individually and
in their official capacities, from any and all causes of action, rights and
claims of any type or description, known or unknown, which I have had in the
past, now have, or might now have, through the date of my signing of this
Release of Claims, including, without limitation, any and all causes of action,
rights or claims in any way resulting from, arising out of or connected with my
employment by the Company or any of its subsidiaries or other affiliates or my
termination from employment with the Company or pursuant to any federal, state
or local law, regulation or other requirement (including, without limitation,
Title VII of the Civil Rights Act of 1964, the Age Discrimination in Employment
Act, the Americans with Disabilities Act, the Fair Labor Standards Act, and the
laws addressing fair employment practice of the state or states in which I have
been employed by the Company or any of its subsidiaries or other affiliates, as
each may be amended from time to time). Capitalized terms used in this Release
of Claims which are defined in the Employment Agreement are used herein with the
meanings so defined.

In signing this Release of Claims, I acknowledge my understanding that I may not
sign this Release of Claims prior to my termination from employment with the
Company, but that I may consider the terms of this Release of Claims for up to
fifty (50) days from the date of my termination from employment with the
Company. I also acknowledge that I am advised by the Company and its
subsidiaries and other affiliates to seek the advice of an attorney prior to
signing this Release of Claims; that I have had sufficient time to consider this
Release of Claims and to consult with an attorney, had I wished to do so, or to
consult with any other person of my choosing before signing; and that I am
signing this Release of Claims voluntarily and with a full understanding of its
terms. I further acknowledge that, in signing this Release of Claims, I have not
relied on any promises or representations, express or implied, that are not set
forth expressly in the Employment Agreement. I understand that I may revoke this
Release of Claims at any time within seven (7) days of the date that I signed
this Release of Claims by giving written notice to the General Counsel of the
Company and that this Release of Claims will take effect only upon the
expiration of such seven-day revocation period and only if I have not timely
revoked it. I also understand that, if I do revoke this Release of Claims in a
timely manner, the Company (including its subsidiaries and affiliates) will be
relieved of all further obligations to me under the Employment Agreement.

 

12



--------------------------------------------------------------------------------

The Release shall be subject to Sections 6(a), 6(g) and 6(h) of the Employment
Agreement to the same extent as such sections apply to the Employment Agreement.
This Release is final and binding and may not be changed or modified except in a
writing signed by me and the Company.

Intending to be legally bound, I have signed this Release of Claims under seal
as of the date written below.

 

Signature:  

 

Name (please print): David T. Blair

Date Signed:  

 

 

Catalyst Health Solutions, Inc. By:  

 

Title:  

 

 

13



--------------------------------------------------------------------------------

APPENDIX C

TO THE EMPLOYMENT AGREEMENT DATED NOVEMBER 10, 2011

BETWEEN CATALYST HEALTH SOLUTIONS, INC. AND DAVID T. BLAIR

Special Equity Award

No later than December 31, 2011, Executive shall be granted a one-time award of
75,000 shares of Company common stock (the “Common Stock”), subject to vesting
based upon achievement of pre-established performance criteria (the “Performance
Share Award”) over a three-year performance period from January 1, 2012 through
December 31, 2014. The performance vesting criteria will be determined by the
Compensation Committee and shall be based on total shareholder return, the
Company’s diluted earnings per share growth and management development and
succession planning. The shares of Common Stock subject to the Performance Share
Award that vest shall be subject to non-transferability restrictions until the
earlier of (x) January 1, 2016, and (y) the date of a Change in Control, except
with respect to those shares that Executive chooses to sell to cover withholding
taxes incurred by Executive in connection with the vesting of the Performance
Share Award. The Performance Share Award shall be subject to such other terms
and conditions as may be determined by the Compensation Committee and shall be
in addition to the target compensation set forth in Section 2(d).

 

14